MEMORANDUM **
Richard Henry Strickland appeals pro se the district court’s judgment dismissing *446with prejudice his action for damages against the Commissioner of the Internal Revenue Service. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999), and may affirm on any ground supported by the record, Steckman v. Hart Brewing Inc., 143 F.3d 1293, 1295 (9th Cir.1998). We affirm.
The United States enjoys sovereign immunity from suit unless it expressly waives such immunity. Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985). Because Strickland points to no statute expressly waiving immunity for an action challenging a tax determination, this action is barred. See id; Miller v. United States, 66 F.3d 220, 222-23 (9th Cir.1995) (holding that a taxpayer cannot seek damages under 26 U.S.C. § 7433 for the improper determination of taxes). Strickland cannot overcome this bar by naming individual IRS employees. See Gilbert, 756 F.2d at 1458.
Because amendment would be futile, the district court did not err by dismissing Strickland’s action without granting him leave to file a third amended complaint. See Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir.1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.